Citation Nr: 0424853	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral nerve injury 
of the left foot and ankle.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Although the issue of service connection for left lower 
extremity disability was previously denied, the applicable 
legal standard to rebut the presumption of soundness, 
although unchanged in the statute, has been reinterpreted by 
VA's General Counsel as described in more detail below.  
Thus, the issue of service connection should be addressed 
without regard to the finality of the previous rating 
decisions.  See Spencer v. Brown, 4 Vet. App. 283 (1993).

A personal hearing was held before the undersigned in March 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's enlistment examination was silent for any 
notations that pertained to a prior injury affecting the left 
lower extremity.  In August 1974, the veteran was seen 
complaining of left foot pain.  It was noted that he was 
injured in the left leg by a through-and-through gunshot 
wound a year and a half earlier.  In September 1974It was 
reported that he had trouble with sharp pains corresponding 
to the distribution of the lateral and medial plantar 
divisions of the sciatic nerve.  It was reported that the 
problem and been more severe in the previous few months.  In 
a Medical Board Report dated in December 1974, it was noted 
that the veteran had a history of a gunshot wound of the left 
leg that had occurred approximately one and one-half years 
earlier before entry into service.  It was determined by the 
Medical Board that the veteran was unfit for duty for a 
condition that existed prior to service, but not considered 
aggravated by service.  

In a June 1975 rating decision, the RO denied service 
connection for peripheral nerve injury of the left foot and 
ankle secondary to gunshot wound incurred prior to entry into 
service.  The basis for that denial was primarily that any 
increase in disability of the preexisting injury represented 
no more than the natural progression of the condition 
affecting the veteran's left leg and foot.  In an August 1992 
rating decision, the RO denied service connection for gunshot 
wound, left leg and left ankle sprain.  The current claim is 
for service connection for peripheral neuropathy of the left 
foot and ankle.  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).  Thus, unlike the 
standard that was applied by the RO in its previous 
decisions, to rebut the presumption of soundness, VA must 
show by clear and unmistakable evidence that the veteran's 
left foot and ankle injury existed prior to service and that 
the injury was not aggravated by service. 

In light of the foregoing, the case must be remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current left foot and 
ankle disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should provide an opinion as to 
whether the veteran's left foot/leg/ankle 
injury underwent an increase in severity 
during service beyond it normal 
progression.  

3.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


